Per Curiam.

It appearing from the record that relatrix has died, the question as to the right to have her name placed on the payroll has become moot. As to any other relief by way of recovery of salary which might be due, mandamus is not the proper remedy. See State, ex rel. Barborak, v. Hunston, 173 Ohio St., 295.
For the reasons above stated, the case is dismissed.

Case dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Eadoliee and O’Neill, JJ., concur.
Eadcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.